Title: From Thomas Jefferson to Madame de Corny, 2 April 1790
From: Jefferson, Thomas
To: Ethis de Corny, Ann Mangeot (Mme Ethis de Corny)



New York. Apr. 2. 1790.

I had the happiness, my dear friend, to arrive in Virginia after a voiage of 26. days only, of the finest autumn weather it was possible to have the wind having never blown harder than we would have desired it. On my arrival I found my name in the newspapers announced as Secretary of state. I made light of it, supposing I had only to say “no” and there would be an end of it. It turned out however otherwise. For tho’ I was left free to return  to France if I insisted on it, yet I found it better in the end to sacrifice my own inclinations to those of others. After holding off therefore near three months, I acquiesced. I did not write to you while this question was in suspence, because I was in constant hope of being able to say to you certainly that I should return. Instead of that, I am now to say certainly the contrary, and instead of greeting you personally in Paris, I am to write you a letter of Adieu. Accept then my dear Madam my cordial adieux, and my grateful thanks for all the civilities and kindnesses I have received from you. They have been greatly more than I had a right to expect, and they have excited in me a warmth of esteem which it was imprudent in me to have given way to for a person whom I was one day to be separated from. Since it is so, continue towards me those friendly sentiments I have always flattered myself you entertained: let me hear from you sometimes, assured that I shall always feel a warm interest in your happiness. Your letter of Nov. 25. afflicts me: but I hope that a revolution so pregnant with the general happiness of the nation, will not in the end injure the interests of persons who are so friendly to the general good of mankind as yourself and M. de Corny. Present to him my most affectionate esteem, and ask a place for me in his recollection.—My daughter, on her arrival in Virginia, received the addresses of a young Mr. Randolph, the son of a bosom friend of mine. Tho’ his talents, dispositions, connections and fortune were such as would have made him my own first choice, yet according to the usage of my country, I scrupulously suppressed my wishes, that my daughter might indulge her own sentiments freely. It ended in their marriage. She often spoke of you in terms of warm affection; and Polly still more so as being in an age of less reserve. Consider us all then, as a family of friends, and accept most particularly my prayers for your health and happiness, and sincere assurances of the sentiments of respect & attachment with which I am my dear Madam your affectionate friend & humble servant,

Th: Jefferson

